Citation Nr: 1413126	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for memory loss and impaired concentration, to include as a chronic disability resulting from an undiagnosed illness, or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from June 1990 to October 1990 and active duty from February 1991 to October 1991.  Her service included that in support of Operation Desert Storm/Desert Shield, in Southwest Asia from March to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Board denied the issues of entitlement to service connection for an adjustment disorder, memory loss and impaired concentration, and a right knee disorder.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2012 memorandum decision, the Court vacated and remanded the issue of entitlement to service connection for memory loss and impaired concentration, and affirmed the denial of entitlement to service connection for an adjustment disorder and a right knee disorder.  Accordingly, in June 2013 the Board remanded the issue of entitlement to service connection for memory loss and impaired concentration, and requested a VA opinion by the same examiner as provided the February 2010 opinion, or if another examiner, then an opinion following examination be provided.  For the reasons discussed below, another remand is necessary.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should consider the existence of these electronic records.

It is noted that in August 2011, the Board remanded the issues of entitlement to an effective date prior to February 24, 2010 for a 40 percent evaluation for fibromyalgia, entitlement to an effective date prior to March 7, 2007 for a TDIU, entitlement to service connection for shortness of breath to include asthma, and entitlement to service connection for a menstrual disorder.  It does not appear that any action has been taken on these remanded issues.  In addition, the Veteran has indicated that she desires an extraschedular rating for her fibromyalgia.  As such, whether referral for extraschedular evaluation is warranted should be considered.  These matters are again referred to the RO.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office via Appeals Management Center (AMC).  VA will notify the Appellant if further action is required.


REMAND

The Veteran contends that her memory problems and concentration difficulties are manifestations of a disability that is related to service, to include service in Southwest Asia.

Her memory loss and concentration problems were noted by a private physician in May 2007, and he indicated that such might be related to in service exposure to gases and fumes.  In the alternative, the Veteran contends that her memory loss and concentration problems are the result of an undiagnosed illness, or secondary to a service-connected disability.

The following disabilities are service-connected: sleep apnea; muscle/joint/upper back pain with fatigue and a sleep disorder; fibromyalgia with fatigue; irritable bowel syndrome (formerly referenced as abdominal pain); and, plantar fasciitis. 

In February 2010 VA psychological examination, M. Marcario, Ph.D. determined that the Veteran's reported difficulty with her memory and concentration was by definition part of her already service-connected fibromyalgia.  There was a lack of reasoning to support such a conclusion.  

Subsequent to the Court's vacatur and remand of the Board's August 2011 denial, the Board remanded the issue and requested that the examiner who provided the February 2010 examination provide an opinion with reasoning regarding why the memory and concentration difficulties were part of the fibromyalgia, or if they were not, to explain why not.  

The examiner who provided the February 2010 opinion was apparently not available, and so in August 2013 a nurse practitioner provided an opinion.  The Board had requested that if another examiner provided the opinion, then the Veteran should be provided a VA examination.  The nurse practitioner indicated that her opinion was based on a review of available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process, because the existing medical evidence provided sufficient information on which to prepare the disability benefits questionnaire, and such an examination would likely provide no additional relevant evidence.  Moreover, the opinion entered did not answer all the matters that needed to be addressed.

Nevertheless, in light of the June 2013 remand instructions, and the need for an opinion regarding whether the Veteran has a disability manifested by memory and concentration difficulties that is related to or worsened by her service-connected disabilities, examination is warranted.  On remand, the Board requests that if the examiner who provided the February 2010 VA psychological examination, M. Marcario, Ph.D. continues to be unavailable, then another psychiatrist or psychologist should provide the opinion.  The Court has highlighted that memory and concentration problems are neuropsychological, rather than just psychological.  As such, the opinion needs to address whether the Veteran has a separate and distinct neuropsychological disability manifested by memory loss and concentration problems.  

Accordingly, the case is REMANDED for the following action:

1.  For either scenario (A) or (B) described below, access to Virtual VA and VBMS must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

The following disabilities are service-connected: sleep apnea; muscle/joint/upper back pain with fatigue and a sleep disorder; fibromyalgia with fatigue; irritable bowel syndrome (formerly referenced as abdominal pain); and, plantar fasciitis.

(A) Obtain a VA addendum opinion from M. Marcario, Ph.D., if possible.  The examiner must specifically indicate whether it is at least as likely as not the Veteran has a separate and distinct neuropsychological disability to include memory loss/concentration problems.  If so, then the examiner must indicate whether it is at least as likely as not that such disability manifested by memory and concentration problems was incurred in or related to service, to include service in Southwest Asia.  

If such disability was not related to service, then the examiner must address whether it is at least as likely as not that such disability was (a) caused by or (b) aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  

If, however, the examiner continues to conclude that the Veteran's memory and concentration problems are part of the already service-connected fibromyalgia, then he must provide adequate reasoning.  If the Veteran's memory loss and concentration problems are attributed to other diagnoses, the examiner must explain in detail how that conclusion was reached.  

(B) If M. Marcario is unavailable, then the Veteran should be afforded a VA psychological examination, and if deemed necessary by the examiner, any other studies needed to determine the nature and etiology of her memory and concentration difficulties.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner(s) should render an opinion as to whether it is at least as likely as not that any diagnosed disability characterized by memory and concentration problems was incurred in or is related to service, to include service in Southwest Asia.  If not, then the examiner(s) should address whether it is at least as likely as not that any diagnosed disability is (a) due to or (b) worsened by service-connected disabilities.  Rationale for any opinion expressed should be provided.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


